Case 1:19-cv-01945-CFC Document 31 Filed 04/16/21 Page 1 of 4 PageID #: 1077




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

VOICEAGE EVS LLC,                     )
                                      )
               Plaintiff,             )
                                      )
          v.                          ) C.A. No. 19-1945 (CFC)
                                      )
HMD GLOBAL OY,                        )
                                      )
               Defendant.             )
____________________________________ )
                                      )
VOICEAGE EVS LLC,                     )
                                      )
               Plaintiff,             )
                                      )
        v.                            ) C.A. No. 20-810 (CFC)
                                      )
LENOVO HOLDING COMPANY, INC.,         )
LENOVO (UNITED STATES) INC.,          )
MOTOROLA MOBILITY HOLDINGS,           )
LLC and MOTOROLA MOBILITY LLC,        )
                                      )
               Defendants.            )
                                      )
                                      )
VOICEAGE EVS LLC,                     )
                                      )
               Plaintiff,             )
                                      )
        v.                            ) C.A. No. 20-1061 (CFC)
                                      )
APPLE INC.,                           )
                                      )
               Defendant.             )
_____________________________________ )
Case 1:19-cv-01945-CFC Document 31 Filed 04/16/21 Page 2 of 4 PageID #: 1078




    DEFENDANTS’ UNOPPOSED MOTION FOR ISSUANCE OF REQUEST
        FOR INTERNATIONAL JUDICIAL ASSISTANCE TO THE
              QUEBEC SUPERIOR COURT IN CANADA

       Defendants HMD Global Oy (“HMD”), Apple Inc. (“Apple”), and Lenovo

Holding Company, Inc., Lenovo (United States) Inc., Motorola Mobility Holdings,

LLC, and Motorola Mobility LLC (collectively, “Lenovo,” and together with HMD

and Apple, “Defendants”) hereby move 1 for an order issuing the accompanying

Request for International Judicial Assistance to the Quebec Superior Court

(“Request”) (i.e., letter rogatory) so that Defendants may seek document disclosure

in Canada from VoiceAge Corporation and the Université de Sherbrooke regarding

the rights of those parties and others to grant licenses to, or otherwise forgive

infringement of, the patents asserted by Plaintiff VoiceAge EVS LLC against

Defendants in the above-captioned actions.

       The Request is intended to procure documentary evidence. Deposition

testimony shall be taken pursuant to the Request and used in this Court solely in the

event that VoiceAge Corporation or the Université de Sherbrooke decline to produce

documents identified in the Request based on Quebec’s Business Concerns Records

Act, CQLR c D-12.




1
 Defendants are herewith filing identical motions and memoranda of law in all three
captioned cases, seeking the issuance of a single letter rogatory applicable to all three
cases.

                                          2
Case 1:19-cv-01945-CFC Document 31 Filed 04/16/21 Page 3 of 4 PageID #: 1079




      The complete bases for this motion are set forth in Defendants’ opening brief

in support. Pursuant to D. Del. LR 7.1.1, Defendants have conferred with VoiceAge

EVS LLC regarding this motion, and VoiceAge EVS LLC does not oppose the

motion. Counsel for VoiceAge EVS LLC have agreed to accept service of the

Request on behalf of VoiceAge Corporation to expedite the process of compliance.

      NOW, THEREFORE, Defendants respectfully request the Court to grant this

motion and issue the Request.




                                       3
 Case 1:19-cv-01945-CFC Document 31 Filed 04/16/21 Page 4 of 4 PageID #: 1080




Dated: April 16, 2021                      Respectfully submitted,

SHAW KELLER LLP                            MORRIS, NICHOLS, ARSHT &
                                           TUNNELL LLP

/s/ Nathan R. Hoeschen                     /s/ Rodger D. Smith
John W. Shaw (No. 3362)                    Jack B. Blumenfeld (#1014)
Nathan R. Hoeschen (No. 6232)              Rodger D. Smith II (#3778)
I.M. Pei Building                          1201 North Market Street
1105 North Market Street, 12th Floor       P.O. Box 1347
Wilmington, DE 19801                       Wilmington, DE 19899
(302) 298-0700                             (302) 658-9200
jshaw@shawkeller.com                       jblumenfeld@morrisnichols.com
nhoeschen@shawkeller.com                   rsmith@morrisnichols.com

Attorneys for HMD Global Oy                Attorneys for Defendants Lenovo
                                           Holding Company, Inc., Lenovo (United
                                           States) Inc., Motorola Mobility
                                           Holdings, LLC and Motorola Mobility
                                           LLC

POTTER ANDERSON & CORROON
LLP

/s/ Bindu A. Palapura
David E. Moore (#3983)
Bindu A. Palapura (#5370)
Stephanie E. O’Byrne (#4446)
Hercules Plaza, 6th Floor
1313 N. Market Street
Wilmington, DE 19801
Tel: (302) 984-6000
dmoore@potteranderson.com
bpalapura@potteranderson.com
sobyrne@potteranderson.com

Attorneys for Defendant Apple Inc.




                                       4
